Exhibit 10.3




NONQUALIFIED STOCK OPTION INDUCEMENT AGREEMENT
    
This Nonqualified Stock Option Inducement Agreement (the “Agreement”) is made
effective as of January 7, 2019 (the “Grant Date”) by and between Delphi
Technologies PLC (the “Company”), and Richard F. Dauch (the “Optionee”).
WHEREAS, as an inducement for the Optionee to accept employment with the Company
and its affiliates and to perform services for the Company as its Chief
Executive Officer, the Company agreed to grant to the Optionee a nonqualified
stock option and this Agreement sets forth the terms and conditions of such
nonqualified stock option that is being granted as an inducement to the
Optionee;
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company and the
Optionee hereby agree as follows:
1.Administration/Interpretation of Agreement. This Agreement and the Option
evidenced hereby will be administered by the Compensation and Human Resources
Committee (the “Committee”) of the Board of Directors of the Company. Any
interpretation of this Agreement by the Committee and any decision made by it
with respect to the Option or this Agreement is final and binding on all
persons.
2.Grant of Option. Subject to the terms and conditions of this Agreement, on the
Grant Date, the Company hereby grants to the Optionee an option (the “Option”)
to purchase 1,006,077 ordinary shares of the Company (the “Option Shares”), at
an “Exercise Price” of $15.06, subject to any adjustments provided for in this
Agreement. The Option shall constitute a nonqualified stock option and is not
intended to be an incentive stock option subject to section 422 of the Internal
Revenue Code of 1986, as amended (the “Code”).
3.Vesting/Exercisability.
(a)    Twenty percent (20%) of the Option Shares subject to the Option shall
become vested upon each of the first, second, third, fourth and fifth
anniversaries of the Grant Date (each such date a “Vesting Date”), subject to
the Optionee’s continued employment with the Company and its affiliates on the
applicable Vesting Date.
(b)    No portion of the Option shall vest after the date on which the
Optionee’s employment with the Company and its affiliates terminates (the
“Employment Termination Date”) and any unvested portion of the Option shall be
forfeited effective as of the Employment Termination Date. Notwithstanding the
foregoing, in the event that the Optionee’s Employment Termination Date occurs
by reason of death, Disability (as defined below), termination by the Company
without cause, or termination by the Optionee for Good Reason (as defined
below), the Option shall become fully vested upon


730815556 00638439

--------------------------------------------------------------------------------




the Employment Termination Date. For purposes of this Agreement, the term
“Disability” means (i) a permanent and total disability that entitles the
Optionee to disability income payments under any long-term disability policy
provided by the Company under which the Optionee is covered, as such plan or
policy is then in effect or (ii) if the Optionee is not covered under a
long-term disability plan or policy provided by the Company at such time for
whatever reason, then a “permanent and total disability” as defined in Section
22(e)(3) of the Code and, in such case, the existence of any Disability will be
certified by a physician acceptable to the Company. For purposes of this
Agreement, the term “Good Reason” shall have the meaning specified in the
Company’s Long-Term Incentive Plan as in effect on the Grant Date (the
“Incentive Plan”).
(c)    No portion of the Option may be exercised unless it is vested in
accordance with the provisions of this Agreement. No portion of the Option may
be exercised after the Expiration Date of the Option (as described in Section
4).
4.Expiration. To the extent vested, the Option may be exercised prior to the
Expiration Date. For purposes of this Agreement, the “Expiration Date” shall be
the earliest of the following dates:
(a)    the tenth anniversary of the Grant Date;
(b)    if the Optionee’s Termination Date occurs on account of death or
Disability, the one year anniversary of the Termination Date;
(c)    if the Optionee’s Termination Date occurs by reason of termination by the
Company and its affiliates for Cause (as defined below), the Employment
Termination Date; and
(d)    if the Optionee’s Employment Termination Date occurs for any other
reason, the three (3) month anniversary of the Employment Termination Date.
For purposes of this Agreement, the term “Cause” shall have the meaning set
forth in the Incentive Plan.
5.Manner of Exercise.
(a)    The Option may be exercised in respect of a whole number of Option Shares
(and only in respect of a whole number) by written notice of exercise from the
Optionee (or, in the event of his death, his estate or other beneficiary) to the
Secretary of the Company at the Company’s principal executive offices, which
notice must be received prior to the Option’s Expiration Date. Subject to the
following provisions, the




--------------------------------------------------------------------------------




full Exercise Price for Option Shares purchased upon the exercise of the Option
shall be paid at the time of such exercise (except that, in the case of an
exercise arrangement approved by the Company and described below, payment may be
made as soon as practicable after the exercise).
(b)    Payment of the Exercise Price for the Option Shares in respect of which
the Option is exercised shall be satisfied through the surrender of ordinary
shares of the Company (“Shares”) to which the Optionee is otherwise entitled
upon exercise of the Option (net withholding) unless the Optionee (or other
person entitled to exercise) elects to pay such Exercise Price in cash or by
tendering, by either actual delivery of Shares or by attestation, Shares
acceptable to the Committee and valued at fair market value as of the day of
exercise, or in any combination thereof; provided, however, that Shares may not
be used to pay any portion of the Exercise Price unless the holder thereof has
good title, free and clear of all liens and encumbrances.
(c)    The Optionee (or other person entitled to exercise) may also elect to pay
the Exercise Price (and any applicable withholding taxes) upon the exercise of
an Option by irrevocably authorizing a third party, approved by the Committee,
to sell Shares (or a sufficient portion of the Shares) acquired upon exercise of
the Option and remit to the Company a sufficient portion of the sale proceeds to
pay the entire Exercise Price and any tax withholding resulting from such
exercise.
Tax withholding obligations shall also be subject to Section 6 of this
Agreement.
6.Withholding. This Option and all payments hereunder are subject to withholding
of all applicable taxes. Any withholding obligations relating to this Option
shall be satisfied through the surrender of Shares (or other amounts) to which
the Optionee is otherwise entitled upon exercise of the Option (net withholding)
unless the Optionee elects to satisfy such withholding as described in Section
4. Notwithstanding the foregoing, previously-owned Shares that have been held by
the Optionee or Shares to which the Optionee is entitled under the Option may
only be used to satisfy the minimum tax withholding required by applicable law
(or other rates that will not have a negative accounting impact).
7.Adjustments/Change in Control.
(a)    In the event that, as a result of any dividend or other distribution
(whether in the form of cash, Shares or other securities), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to acquire
Shares or other securities of the Company, issuance of Shares pursuant




--------------------------------------------------------------------------------




to the anti-dilution provisions of securities of the Company, or other similar
corporate transaction or event affecting the Shares, or of changes in applicable
laws, regulations or accounting principles, an adjustment is necessary in order
to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Option, then the Committee shall,
subject to the requirements of Section 409A of the Code, adjust equitably (a)
the number and type of Shares (or other securities) subject to the Option, (b)
the Exercise Price (or, if deemed appropriate, make a cash payment to the
Optionee with respect to the Option).
(b)    Except as otherwise provided by the Committee, upon a Change in Control
(as defined below), a merger or consolidation involving the Company or any other
event with respect to which the Committee deems it appropriate, the Committee
may cause the Option to be canceled in consideration of (i) the full
acceleration of the Option and either (A) a period of at least ten (10) days
prior to such Change in Control, merger, consolidation or other event to
exercise the Option or (B) a payment in cash or other consideration to the
Optionee in an amount equal to the Intrinsic Value (as defined below) of such
Option (which may be equal to but not less than zero), which, if in excess of
zero shall be payable upon the effective date of the Change in Control, merger,
consolidation or other event, or (ii) a substitute award (which immediately upon
grant shall have an Intrinsic Value equal to the Intrinsic Value of such Option
and shall include terms and conditions not less favorable to the Optionee than
the terms and conditions of the Option). For purposes of the foregoing, (A) the
term “Change in Control” shall have the meaning as set forth in the Incentive
Plan, and (B) the term “Intrinsic Value” shall mean (I) the excess, if any, of
the price per Share or implied price per Share in the Change in Control over the
Exercise Price, multiplied by (II) the number of Shares covered by the Option.
8.Data Protection. By receiving the grant of the Option, the Optionee consents
to the holding and processing of personal information provided by the Optionee
to the Company or any of its affiliates, trustee or third party service
provider, for all purposes relating to the operation of the Option and this
Agreement. These include, but are not limited to (a) administering and
maintaining the Optionee’s records, (b) providing information to the Company,
its affiliates, trustees of any employee benefit trust, registrars, brokers or
third party administrators with respect to the Option (or the Shares subject to
the Option), (c) providing information to future purchasers or merger partners
of the Company or any of its affiliates, or the business in which the Optionee
works, or (d) transferring information about the Optionee to any country or
territory that may not provide the same protection for the information as the
Optionee’s home country.




--------------------------------------------------------------------------------




9.Prohibition on Repricing. Except as provided in Section 7 or except for
reductions in the Exercise Price of the Option approved by the Company’s
shareholders, the Exercise Price for the Option may not be decreased after the
Grant Date nor may the Option be surrendered to the Company as consideration for
the grant of a replacement Option with a lower exercise price or another equity
or equity-based award. Except as approved by the Company’s shareholders in no
event shall the Option be surrendered to the Company (or any of its affiliates)
in consideration for a cash payment if, at the time of such surrender, the
Exercise Price of the Option is greater than the then current Fair Market Value
of a Share.
10.Transferability. The Option may not be transferred, assigned or pledged
(whether by operation of law or otherwise) other than by the laws of descent and
distribution. The Option shall not be subject to execution, attachment or
similar process.
11.No Employment Rights. Nothing in this Agreement shall be considered to confer
on the Optionee any right to continue in the employ of the Company or any
affiliate or to limit the right of the Company or any affiliate to terminate the
Optionee’s employment.
12.No Stockholder Rights. The Optionee shall not have any rights as a
stockholder of the Company in respect of any of the Option Shares unless and
until Shares are issued to the Optionee following the exercise of the Option.
13.Governing Law. This Agreement shall be governed in accordance with the laws
of the State of Michigan.
14.Successors. This Agreement shall, except as herein stated to the contrary,
inure to the benefit of and bind the legal representatives, heirs, successors
and assigns of the parties hereto.
15.Binding Effect. This Agreement shall be binding on the Company and the
Optionee and on the Optionee’s heirs, legatees and legal representatives.
16.Amendment. This Agreement may not be changed or terminated orally but only by
an agreement in writing signed by the party against whom enforcement of any such
change or termination is sought.
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to be
effective as of the Grant Date








--------------------------------------------------------------------------------




DELPHI TECHNOLOGIES PLC


/s/ James D. Harrington
By: James D. Harrington
Its: Senior Vice President &
General Counsel


OPTIONEE


/s/ Richard F. Dauch
Richard F. Dauch


